DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 08 December 2021. As directed by the amendment claims 19, 21, 24, 29, 31 and 34-36 have been amended, and claims 1-18 and 33 have been cancelled. Thus, claims 19-32 and 34-37 are presently pending in this application.

Allowable Subject Matter
Claims 19-32 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Boustani et al. (US Patent No. 7,288,064; cited by applicant on IDS dated 06/05/2020) and Morris et al. (US 2009/0030501 A1), as modified by Schmid et al. (US 2006/0020324 A1), in the Office Action dated 09/21/2021 are the closest prior art of record. Boustani et al. (US Patent No. 7,288,064) teaches a sphincter assist device comprising a link including: a body section defining a cavity and a channel extending to the cavity; a finger extending from a first wall of the body; and a latch cam extending from a second wall of the body (see figure 2). Morris et al. (US 2009/0030501 A1), as modified by Schmid et al. (US 2006/0020324 A1), teaches a link including a body section defining a cavity and a channel extending from a first wall of the body section to the cavity; a spring mechanism disposed within the cavity of the body section; and a latch cam extending from a second wall of the body section and engageable with the spring mechanism of an adjacent link of a plurality of links, wherein the spring mechanism of the adjacent link exerts a positive non-linear force on the latch cam thereby defining a non-linear force profile during transition of the sphincter assist device between open and closed configurations (see Office Action dated 09/21/2021).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791